


116 HRES 891 EH: Providing for consideration of the joint resolution (S.J. Res. 68) to direct the removal of United States Armed Forces from hostilities against the Islamic Republic of Iran that have not been authorized by Congress; providing for consideration of the Senate amendment to the bill (H.R. 2486) to reauthorize mandatory funding programs for historically Black colleges and universities and other minority-serving institutions; providing for consideration of the bill (H.R. 6172) to amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the production of certain business records, and for other purposes; and for other purposes.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 891
In the House of Representatives, U. S.,

March 11, 2020

RESOLUTION
Providing for consideration of the joint resolution (S.J. Res. 68) to direct the removal of United States Armed Forces from hostilities against the Islamic Republic of Iran that have not been authorized by Congress; providing for consideration of the Senate amendment to the bill (H.R. 2486) to reauthorize mandatory funding programs for historically Black colleges and universities and other minority-serving institutions; providing for consideration of the bill (H.R. 6172) to amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the production of certain business records, and for other purposes; and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (S.J. Res. 68) to direct the removal of United States Armed Forces from hostilities against the Islamic Republic of Iran that have not been authorized by Congress. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to commit.  2.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2486) to reauthorize mandatory funding programs for historically Black colleges and universities and other minority-serving institutions, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendment with each of the two amendments specified in section 4 of this resolution. The Senate amendment and the motion shall be considered as read. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question except as specified in section 3 of this resolution. 
3.
(a)The question of adoption of the motion shall be divided between the two House amendments specified in section 4 of this resolution. The two portions of the divided question shall be considered in the order specified by the Chair.  (b)Each portion of the divided question shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. 
4.The amendments referred to in the second and third sections of this resolution are as follows:  (a)An amendment consisting of the text of Rules Committee Print 116–52. 
(b)An amendment consisting of the text of Rules Committee Print 116–53.  5.If only one portion of the divided question is adopted, that portion shall be engrossed as an amendment in the nature of a substitute to the Senate amendment to H.R. 2486. 
6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6172) to amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the production of certain business records, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on the Judiciary and the chair and ranking minority member of the Permanent Select Committee on Intelligence; and (2) one motion to recommit with or without instructions.  7.On any legislative day during the period from March 13, 2020, through March 22, 2020—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
8.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 7 of this resolution as though under clause 8(a) of rule I.  9.Each day during the period addressed by section 7 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XV. 
10.It shall be in order at any time through the calendar day of March 22, 2020, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  11.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of March 23, 2020.

Cheryl L. Johnson,Clerk.
